CARPENTER, District Judge.
This is an action for a penalty under 23 Stat. 332, c. 164, § 1, as amended by 26 Stat. 1084, c. 551. The counts are as follows:
I*’or that on, to wit, the 15th day of February, 1892, the said defendant, then and there being a corporation created by (lie general assembly of the state of Rhode, Island, and located and doing business in the county of Providence, in said district of Rhode Island, did knowingly assist, encourage, and solicit the importation and migration into the United States of America one Armand Nokin, he then and there being a foreigner and alien, and not being a citizen of the said United States; and said Armand Nokin then and there and previous to his importation and migration to said United States being under a contract and agreement to perform labor and service for, to wit, the said defendant, in the United States of America, to wit, in tlie state of Rhode Island, in said district of Rhode Island; and tlie said Armand Nokin did thereafterwards, to wit, on the 20th day of March, A. D. 1892, by reason of tlie aforesaid assistance, encouragement, and solicitation, migrate and come into tlie United Stales of America, to wit, into said state of Rhode Island, and in pursuance of said contract to perform labor and service for said defendant, and did perform labor and service for said River Spinning Company in said United States of America, to wit, in said state of Rhode Island. Whereby the said defendant has violated the laws of the said United States, and lias forfeited tq tlie said United States a penalty of one thousand dollars; and an action hath accrued to the said United Slates to have and recover of said defendant tlie sum of one thousand dollars. For that the said defendant on, to wit, the loth day of February, A. D. 1892, did knowingly prepay the transportation of one Armand Kokin from Belgium to the United Slates of America; the said Armand Nokin then and there being a foreigner and alien, and being then and there under a contract and agreement to perform labor and service in said United States; and the said'Armand Nokin thereafterwards, to wit. on the 20th day of March, A. D. 1892, did migrate to the said United States for 1lie purpose of performing labor and service for said defendant, under a contract and agreement entered into between said Armand Nokin and said defendant previous to his said migration; the said defendant well knowing at the time of its prepaying said Armand Nokin’s transportation that said Armand Nokin was under a contract and agreement: to perform labor and service in said United States for said defendant. Whereby the said defendant has violated the laws of the said United States, and lias forfeited to the said United Slates a penalty of one thousand dollars, and an action of debt has accrued to the said United States to have and recover of said defendant the sum of one thousand dollars.
Tbe defendant has demurred, generally and specially, and there are also motions to strike out the counts and the demurrers.
On consideration of tbe penal nature of this statute, and in general accordance with previous decisions, I have reached the conclusion that this declaration is insufficient. U. S. v. Craig, 28 Fed. 795: U. S. v. Borneman, 41 Fed. 751; U. S. v. Edgar. 45 Fed. 45; Moller v. U. S., 6 C. C. A. 459, 57 Fed. 490. Shortly stated, the particulars in which the declaration is defective are as follows: In the first place, it seeins that the exceptions of the statute should be negatived, but, as this is not entirely clear under tbe peculiar language of the statute, I do not base the decision on that point. There *980should be a particular allegation of a contract between the defendant and Nokin, setting forth categorically in what such contract consisted. There should be a distinct statement that labor was performed under that contract. There should be a distinct statement of the acts by which the defendant assisted and encouraged Nokin to immigrate. These observations apply to both counts in varying degrees, but to both sufficiently to show that neither is sufficient. The demurrers of the defendant will be sustained.